Title: From Benjamin Franklin to the Chevalier de Chastellux, 6 April 1782
From: Franklin, Benjamin
To: Chastellux, François-Jean de Beauvoir, chevalier de


Dear Sir,
Passy, April 6. 1782.
It gave me great Pleasure to hear by the Officers returned last Winter from your Army, that you continued in good Health. You will see by the Public Papers, that the English begin to be weary of the War, and they have reason; having suffered many Losses, having four Nations of Enemies upon their Hands, few Men to spare, little Money left, and very bad Heads. The latter they have lately changed. As yet we know not what Measures their new Ministry will take. People generally think they will be employ’d by the King to extricate him from his present Difficulties by obtaining a Peace, and that then he will kick them out again, they being all Men that he abominates, and who have been forced upon him by the Parliament.
The Commons have already made a Sort of half Peace with us Americans, by forbidding the Troops on the Continent to act offensively; and by a new Law they have impower’d the King to compleat it. As yet I hear nothing of the Terms they mean to propose; indeed they have hardly had time to form them. I know they wish to detach us from France; but that is impossible.
I congratulate you on the Success of your last glorious Campaign. Establishing the Liberties of America will not only make the People happy, but will have some Effect in diminishing the Misery of those who in the other parts of the World groan under Despotism, by rendering it more circumspect, and inducing it to govern with a lighter hand. A Philosopher endow’d with those strong Sentiments of Humanity that are manifested in your excellent Writings, must enjoy great Satisfaction in having contributed so extensively by his Sword as well as by his Pen to the Felicité Publique.
M. Le Comte de Segur has desired of me a Line of Recommendation to you. I consider his Request rather as a Compliment to me, than as asking what may be of use to him; Since I find that all who know him here esteem & love him, and he is certainly not unknown to you.

Dare I confess to you that I am your Rival with Madame G.? I need not tell you that I am not a dangerous one. I perceive that She loves you very much; and so does, Dear Sir, Your most obedient and most humble Servant
B Franklin
Mr. Chevalier de Chatellux
